Title: From Thomas Jefferson to Samuel Biddle, 30 August 1793
From: Jefferson, Thomas
To: Biddle, Samuel



Sir
Philadelphia Aug. 30. 1793.

I duly received your letter of the 1st. inst. I expect to leave this place on the 5th. or 6th. of October and to be on the afternoon of the next day at Mr. Hollingsworth’s at Elkton, where I shall be glad to see you. I shall then proceed directly home, and wish you to take measures for meeting me there as quickly after my arrival as possible, because, instead of remaining there as I expected, I find that after about three weeks stay I shall be obliged to come back to Philadelphia, and shall not be fixed at home again till the new year. It will be important for your own settlement, as well as for arranging the crop of the ensuing year, that you should pass as much as possible of the three weeks stay I make at home. I am Sir your obedt. servt

Th: Jefferson

